REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	Claims 1-4, 7-12 and 14-15 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
  	Prior art of Li (US 2020/0234634 A1) at Figs. 1, 5 and the Abstract discloses determining an initial gray scale value corresponding to each sub-pixel according to image data corresponding to the frame; controlling display brightness of the sub-pixels in the second display region and the third display region according to the initial gray scale values corresponding to the sub-pixels, and reducing a display brightness difference between the sub-pixels in the second display region and the sub-pixels in the third display region so as to enhance the brightness uniformity of the regions of a display panel.	
 	However, claims 1-4 and 7-11 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1:  
 	“a beam splitter positioned to communicate light through the opening within the main array of pixels; a sensor positioned with respect to the beam splitter to capture light incident on the opening within the main array of pixels;… a display controller to segment an image into a main image corresponding to the main array and a sub-image corresponding to the subarray, the display controller further to scale the sub-image.” See ¶0070 of the specification as filed.
 	Claims 12 and 14 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 12:
 	“an interstitial display coupled to the main display panel by a beam splitter, the interstitial display including a camera positioned with respect to the beam splitter to capture images through the beam splitter in display… a display driver to independently drive pixels of the interstitial display and pixels of the main display panel according to sub-image and main image, respectively”. See ¶0069, ¶0070 and ¶0076 of the specification as filed.
 Claim 15 is allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 15:
	“a plurality of beam splitters positioned to communicate light through the opening within the array of pixels;… and a plurality of pixels positioned with respect to the plurality of beam splitters to output light through the opening within the array of pixels.” See ¶0022 and ¶0023 of the specification as filed.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692